Citation Nr: 1631164	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-33 809A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veteran Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing at the RO in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.  

In June 2015, the Board remanded the Veteran's claim for further development.  Such development has been completed and associated with the claims file, and this matter is now returned to the Board for further review.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's right shoulder disorder was not manifest during service or within one year of separation.  The right shoulder disorder is unrelated to service.


CONCLUSION OF LAW

The Veteran's right shoulder disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for a right shoulder disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

The Board finds that August 2011 and November 2013 notice letters fully satisfied the notice requirements of the VCAA.  The letters explained what evidence was necessary to substantiate the claim, and which types of evidence VA would obtain.  The letters also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA treatment records, and private treatment records are all in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran was provided with a VA examination relating to his claim in September 2015, with addenda provided in October 2015.  The VA examiner reviewed the claims file, examined the Veteran, elicited a history from him, and provided adequate rationales for his conclusions.  Therefore, the Board finds that the duty to assist in this regard has been satisfied.  

In June 2015, the Board remanded the claim so that the Veteran could be afforded another opportunity to identify any outstanding treatment records relating to his claim, and to provide a VA examination.  Pursuant to the Board's remand directives, in September 2015, the AMC sent a letter to the Veteran requesting that he identify any outstanding treatment records for VA to obtain.  The Veteran responded with a completed Form 21-4142 identifying records of Dr M.M., which records were subsequently associated with the claims file.  Also, the September 2015 VA examination was provided pursuant to the Board remand directive, which VA examination report answers all of the questions posed by the Board and, as explained above, provides an adequate rationale for the conclusions provided.  Therefore, the Board finds there was substantial compliance with the Board's remand directives.

At the Board hearing, the undersigned VLJ clarified the issues on appeal, explained the concept of service connection, elicited testimony on the elements necessary to substantiate the appeal, identified potential evidentiary defects, suggested the submission of certain additional evidence, and held the file open for 60 days to provide an opportunity to submit additional evidence.  See 38 C.F.R. § 3.103(c)(2) (2015).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain "chronic" diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifests to a compensable degree within a prescribed time period, which period is within one year of discharge from active duty in the case of arthritis.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  A veteran may also establish service connection for a "chronic" disease listed in 38 C.F.R. § 3.309(a) by demonstrating continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir.2013).  Continuity of symptomatology contemplates evidence of continuous symptoms after service.  See Savage v. Gober, 10 Vet.App. 488, 495-96 (1997).

The Veteran served on active duty from January 1966 to December 1968.  He claims that he has a right shoulder disorder due to his active service.

As an initial matter, the Board notes that the Veteran's service personnel records reflect he served in the Marines as a supply administrative clerk, and that he is the recipient of, among several decorations, the Purple Heart medal, the Navy Achievement Medal with a combat "V" device, and the Vietnam Service Medial with one Silver Star.

The Veteran testified at the Board hearing that on one occasion in Vietnam, he was hit with incoming shrapnel and was knocked down onto his right shoulder.  The Board notes that the Veteran has not alleged that he received a shrapnel injury to his right shoulder.  Rather, he testified that he was knocked down onto his right shoulder from being struck with shrapnel elsewhere.  He testified that after the incident, he experienced right shoulder pain, and that he has experienced right shoulder pain since Vietnam.

In that regard, an April 1968 service treatment record shows that he was treated for a shrapnel wound to the nose from friendly fire.

Although the above April 1968 incident resulted in a shrapnel wound to the nose from friendly fire, regardless, the Board finds that the combat provisions of 38 U.S.C.A. § 1154 are applicable to the instant case, and that the Veteran's accounts of the shrapnel incident are consistent with the circumstances and conditions of his service.  Therefore, the incurrence of some type of right shoulder injury due to falling onto his shoulder will be accepted.

An October 1968 record that shows he reported pain and numbness down his right arm.  It was noted that he appeared to have a tensed ulnar nerve as a result of lifting, that it should resolve with time, and that he should not do any heavy lifting or work with weight and was placed on light duty for two weeks.  His December 1968 separation examination report reflects that examination of his upper extremities was normal.

The Board notes that there is no evidence of right shoulder arthritis within one year of the Veteran's separation from service.  .

Post-service, private treatment records from Dr. M.M. show that in December 2006, the Veteran reported experiencing numbness in his right arm, and pain in his neck and right scapula.  It was noted that it was a suspected cervical problem.  X-rays revealed significant cervical degeneration.  Dr. M.M. diagnosed cervical disc degeneration and cervical radiculopathy affecting the right arm, and he issued a cervical collar.  A December 2006 physical therapy record reflects the Veteran reported that the soft collar dramatically improved his symptoms while driving, but that he experienced right shoulder pain with work activities including head down and forward position working.  A January 2010 record reflects the Veteran reported right shoulder pain, especially with reaching and using his arm overhead and out to the side, x-rays and an MRI were performed, and Dr. M.M. ultimately diagnosed right shoulder impingement syndrome with acromioclavicular (AC) joint degenerative joint disease (DJD).  In February 2010, Dr. M.M. performed right shoulder rotator cuff surgery with AC joint decompression.

The Veteran was afforded a VA examination in September 2015, with an October 2015 addendum.  The VA examiner opined that it is less likely than not that the Veteran's right shoulder disorder is related to his active service.  The examiner reasoned that it would be mere speculation to attribute the Veteran's right shoulder disorder to service because the service treatment records are silent as to any injury in service or otherwise any nexus to service, and there is no supportive evidence proximate to his discharge from service.  The examiner further reasoned that the Veteran's post-service occupational history as an electrician would be expected to require repetitive overhead work, and thereafter the printing industry for 16 years that similarly would entail repetitive use of his right dominant arm.  The examiner also noted that there was no orthopedic evidence to support a relationship to service.  The examiner further reasoned in an October 2015 addendum that the service treatment records noted a "tensed ulnar nerve," not a shoulder issue, that the Veteran had no record of complaint for decades post-service, and she attributed his right shoulder disorder to his occupational history.

In light of the above evidence of record, the Board finds that the preponderance of the evidence is against finding that the Veteran's right shoulder disorder, including right shoulder impingement syndrome with AC joint DJD, is related to his active service.  The Board finds the above VA examiner's opinions to be the most probative evidence of record as to the etiology of the Veteran's right shoulder disorder.  The examiner took a history from the Veteran, reviewed the treatment records, examined him, and provided detailed findings and a detailed rationale for her conclusions.  The Board notes there is no medical opinion that contradicts the opinions of the VA examiner.  In fact, as shown above, the VA examiner opined that the Veteran's right shoulder disorder is likely related to his post-service work activities, which is consistent with the notations in the treatment records from Dr. M.M. that note that the Veteran experienced right shoulder pain when working in a forward position with his head down, and when working overhead.  The Board adds that, as noted by the VA examiner, no right shoulder pathology was "noted" during service, including no arthritis.  Also, his December 1968 separation examination shows that musculoskeletal examination was normal and no arthritis was shown.  Thus, he did not have characteristic manifestations sufficient to identify a chronic disease entity.  38 C.F.R. § 3.303(b).  

The Board acknowledges that the Veteran asserted at the Board hearing that he believes that he injured his right shoulder in the incident in service when he was hit with shrapnel, apparently in the nose, and was "knocked out."  As explained above, the Board has accepted that the Veteran experienced pain in connection with that incident.  However, as shown above, the Veteran's right shoulder was found to be normal at separation from service, and there is a prolonged period without any record of complaint after service, which the Board finds weighs heavily against the persuasive value of the Veteran's assertion that his shoulder problems began in service.  See Maxson v. Gober, 230 F.3d  1330, 1333 (2000).  Here, nothing in the initial treatment reports suggested an in-service onset.  Ultimately, the Board finds the opinion of the VA examiner to be more persuasive based on the more detailed findings and rationale provided by the examiner, and based on the fact that her rationale is consistent with the contemporaneous medical records of Dr. M.M. noting complaints of right shoulder pain with work activities.

In summary, the Board concludes that the Veteran's right shoulder disorder is not shown to be related to his active service, and that service connection is therefore not warranted; the preponderance of the evidence is against the claim, and the benefit of the doubt rule is therefore not for application.


ORDER

Entitlement to service connection for a right shoulder disorder is denied.



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


